                                                                                              SEALED
                                                                                            FILED
                                                                                     U.S. 01S i RICT COURT
                                                                                    DISTRICT or ~El11V\SK A
                         IN TIIE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA                           2021 FEB I 8 PH 5: 3l+

UNITED STATES OF ;AMERICA,                                                          OFFICE OF THE CLERK
                       Plaintiff,                                        8:21CRD1

       vs.                                                          INDICTMENT
                                                                 18 U.S.C.. § 2422(b)
HAMMADUZZAMAN SYED,

                       Defendant.


       The Grand Jury charges that



                                             COUNT!

       Beginning on or about November 17, 2020, through on or about November 18, 2020, in

the District ofNebraska and elsewhere, the defendant, HAMMADUZZAMAN SYED, did use any
 .                   .
facility of interstate_and foreign commerce, to knowingly attempt to persuade, induce; and entice

an individual who had not attained the age of 18 years to engage in prostitution and sexual activity

for which the defendant could be charged with a criminal offense.

       In _violation of Title 18, United States Code, Section 2422(b).

                                                     A TRUE BILL.




                                                     FORE~SON~

      The United States of America requests that trial of this cas~ be held in Omaha, Nebraska,
pursuanf to the rules of this Court.




                                                 ~~
                                                 Assistant United States Attorney

                                                1
